Citation Nr: 0639790	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  96-33 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to separate ratings higher than 10 percent for 
residuals of a shell fragment wound to the back and left 
posterior arm involving injury to Muscle Groups IV and XX.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran had active military service from August 1969 to 
February 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, which denied the veteran's claim for a rating 
higher than 10 percent for the residuals of a shell fragment 
wound to his back and left posterior arm.  In September 1996, 
to support his claim, the veteran testified at a hearing 
at the RO before a local hearing officer.

The Board remanded this case in June 1998 and December 1999 
for further development and consideration.  And following the 
latter remand, in July 2001, the RO granted service 
connection for traumatic arthritis (in the cervical spine) 
due to the shell fragment wounds.  The RO assigned a 10 
percent rating for this additional disability effective 
February 15, 2001.
Then even more recently, in July 2002, the Board issued a 
decision granting separate 10 percent ratings for each 
affected muscle group (IV for the shoulder girdle and arm and 
XX for the cervical spine).

The veteran appealed the Board's July 2002 decision to the U. 
S. Court of Appeals for Veterans Claims (Court), to the 
extent it had denied separate ratings higher than 10 percent.  
In April 2003, the Court granted a motion for partial remand 
(filed by VA's Office of General Counsel) vacating that 
portion of the Board's decision denying higher separate 
ratings and returned the case to the Board for further 
development and readjudication in compliance with directives 
specified.

So in furtherance of this, in December 2003 the Board in turn 
again remanded this case to the RO - this time via the 
Appeals Management Center (AMC) in Washington, DC, for a VA 
dermatological examination for scars as residuals of the 
service-connected  shell fragment wound.  This case was yet 
again remanded in September 2005 for comprehensive 
notification of the provisions of the Veterans Claims 
Assistance Act (VCAA).

Unfortunately, still further development is required before 
readjudicating this appeal.  So, regrettably, the case is 
again being REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required on his part.


REMAND

As mentioned, as a result of the Board's prior July 2002 
decision, the veteran now has separate 10 percent ratings for 
the shell fragment wound residual impairment involving Muscle 
Groups IV and XX.  See 38 C.F.R. § 4.73, Diagnostic Codes 
(DCs) 5304 (Group IV, pertaining to intrinsic muscles of the 
shoulder girdle) and 5320 (Group XX, for muscles of the 
cervical spine).  Following his appeal of that decision to 
the Court, and the Court's April 2003 grant of a motion for 
partial remand, the Board in turn remanded this case to the 
RO (AMC) in December 2003 for the veteran to undergo a VA 
examination to determine the severity of residual scars from 
the service-connected shell fragment wound.  These additional 
findings were intended to provide the objective clinical 
basis for determining whether any additional separate rating 
was assignable for scarring that was attributable to the 
underlying shell fragment wound, in accordance with 38 C.F.R. 
4.118 (DCs 7803-7805, in effect prior to August 30, 2002, and 
DCs 7801-7805 since then).

The veteran underwent the requested VA examination in April 
2004, and the report from it generally provided substantial 
medical information that was responsive at minimum to the 
applicable criteria for evaluating the extent of impairment 
due to a service-connected scar.  But this notwithstanding, 
the examination report then proceeded to identify the 
potential likelihood of additional symptomatology with a 
significant bearing upon the disability evaluation process, 
not directly associated with the scar residuals considered -- 
in particular, the presence of orthopedic impairment in the 
left shoulder greater than previously noted.  In the course 
of examining whether there was limitation of function due to 
scarring, the April 2004 examiner found that the veteran was 
able to raise his left shoulder to no more than 90 degrees, 
but the examiner did not then have any "obvious reason" for 
why there was this limitation of shoulder or scapular 
movement, including whether due to any service-connected 
disability.

The above finding warrants further medical evaluation, 
inasmuch as limitation of motion provides an alternate basis 
for evaluating the veteran's shell fragment wounds, in 
addition to the diagnostic codes for muscle injury -- even 
when considering that overlapping ratings for both muscle and 
orthopedic impairment for this type of injury generally are 
not available, in the absence of separate diagnosed medical 
conditions.  See 38 C.F.R. § 4.14 (2006).  See also Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Board's 
previous decision in July 2002 specifically took into 
consideration potential higher ratings for shell fragment 
wound residuals based on limited motion, and determined that 
the evidence did not support any increased rating.  In view 
of the more recent examination findings, however, it is 
observed that under the rating criteria for limitation of 
motion of the arm, a higher 20 percent rating is assigned 
where motion is limited to shoulder level (i.e., to no more 
than 90 degrees).  38 C.F.R. § 4.71a, DC 5201.  But the 
current evidence of record does not confirm whether the 
limitation of motion shown is attributable to the underlying 
shell fragment wound residuals -- as a symptom of the 
service-connected muscle injury or a potential separate 
compensable orthopedic condition.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (VA must be able to distinguish, by 
competent medical opinion, the extent of the veteran's 
symptoms that are attributable to service-related causes from 
those that are not).  So he should undergo another 
examination to address this potentially additional component 
of his service-connected disability.   

This requested examination will also allow for a more 
comprehensive assessment of orthopedic disability involving 
the cervical spine, in that the most recent evaluation for 
this component of the veteran's condition was during a 
February 2001 VA examination, so more than 5 years ago 
(indeed, approaching 6 years ago).  See Young v. Gober,   17 
Vet. App. 460 (2000); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  In July 2001, during the pendency of this appeal, 
the RO granted service connection (and a separate 10 percent 
rating) for traumatic arthritis in the cervical spine as an 
additional residual of the shell fragment wounds.  So the 
findings obtained on reexamination will likely pertain to 
that specific diagnosed condition, but will also potentially 
help in evaluating the service-connected muscle injury to 
Muscle Group XX.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Schedule the veteran for a VA 
orthopedic examination to assess the 
current severity of the residual shell 
fragment wound impairment involving his 
back and left posterior arm - 
including, in particular, any 
additional disability he has in his 
left shoulder and cervical spine 
regions.

The VA examiner must indicate the 
veteran's range of motion on extension 
and flexion (measured in degrees, 
with normal range of motion specified).  
The examiner also must determine 
whether there are objective clinical 
indications of pain/painful motion, 
weakened movement, premature/excess 
fatigability, or incoordination and, if 
feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  This includes instances 
when these symptoms     "flare-up" or 
when the left shoulder and/or        
cervical spine is used repeatedly over 
a period of time.  And this 
determination also should be portrayed,         
if feasible, in terms of the degree of 
additional range of motion loss due to 
these factors.

In addition, the examiner should 
indicate whether those symptoms and 
manifestations observed with respect to 
the left shoulder -- to include 
limitation of motion, in particular, 
are part and parcel of the veteran's 
service-connected shell fragment wound.  
In the event there is nonservice-
connected left shoulder symptomatology 
which cannot by competent medical 
opinion be distinguished from the 
service-connected residuals of the 
shell fragment wound, then the symptoms 
shown must be attributed to service-
connected disability.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998). 

To facilitate making these important 
determinations, the examiner should 
review the relevant medical history 
in the veteran's claims file -- to 
include both a complete copy of this 
remand and the reports of his prior 
February 2001 VA orthopedic examination 
and April 2004 examination for scar 
residuals.

If an examination form is used to guide 
the examination, the submitted 
examination report must include the 
questions to which answers are 
provided.

2.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2006); Stegall v. West, 11 Vet. App. 
268 (1998).

3.	Then, in light of the additional 
evidence obtained, readjudicate the 
veteran's claim for separate ratings 
higher than 10 percent for the 
residuals of the shell fragment wound 
to his back and left posterior arm 
involving injury to Muscle Groups IV 
and XX.  If this claim is not granted 
to his satisfaction, prepare a 
supplemental statement of the case 
(SSOC) and send it to him and his 
representative.  Give them time to 
respond before returning the claim to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


